                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


THE MONONGALIA COUNTY
COAL COMPANY,

           Plaintiff/Counter-
           Defendant,

v.                                            Civil Action No. 1:18-cv-171
                                                       (Judge Kleeh)


UNITED MINE WORKERS OF AMERICA,
INTERNATIONAL UNION, and
UNITED MINE WORKERS OF AMERICA,
LOCAL UNION 1702,

           Defendants/Counter-
           Claimants.


   MEMORANDUM OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR
 SUMMARY JUDGMENT [ECF NO. 14], GRANTING DEFENDANTS’ MOTION FOR
SUMMARY JUDGMENT [ECF NO. 12], AND CONFIRMING ARBITRATION AWARD

     Pending    before      the    Court    are    cross   motions      for    summary

judgment     filed   by    the    Plaintiff       and    Counter-Defendant,          The

Monongalia    County      Coal    Company   (“Plaintiff”),        along       with   the

Defendants    and    Counter-Claimants,           the   United   Mine    Workers      of

America, International Union, and the United Mine Workers of

America Local Union 1702 (together, the “Union” or “Defendants”).

For the reasons discussed below, the Court denies Plaintiff’s

motion and grants Defendants’ motion.
MCCC V. UMWA                                                      1:18-CV-171

   MEMORANDUM OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR
 SUMMARY JUDGMENT [ECF NO. 14], GRANTING DEFENDANTS’ MOTION FOR
 SUMMARY JUDGMENT [ECF NO. 12], AND CONFIRMING ARBITRATION AWARD

                          I.    PROCEDURAL HISTORY

     On August 31, 2018, Plaintiff brought this action against

Defendants, seeking to vacate an arbitration award. The Honorable

Irene M. Keeley, United States District Judge, ordered the parties

to submit a joint stipulated record, cross motions for summary

judgment, and response briefs. Defendants filed an Answer and

Counterclaim against Plaintiff. The case was transferred to the

Honorable   Thomas   S.    Kleeh,    United      States   District   Judge,   on

December 1, 2018. The parties have filed their cross motions for

summary judgment, which are now ripe for consideration.

                               II.   BACKGROUND

     Plaintiff operates the Monongalia County Mine, an underground

coal mine, most of which is located in West Virginia. Defendants

represent Plaintiff’s bargaining unit employees for purposes of

collective bargaining. The collective bargaining agreement that

governs this relationship is the 2016 National Bituminous Coal

Wage Agreement (“NBCWA”). The NBCWA establishes work jurisdiction

of   union-represented     employees       and    provides   restrictions     on

Plaintiff’s ability to contract out this work.

A.   The NBCWA

     The    NBCWA    provides        the      following      regarding   “Work

Jurisdiction”:


                                       2
MCCC V. UMWA                                                 1:18-CV-171

   MEMORANDUM OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR
 SUMMARY JUDGMENT [ECF NO. 14], GRANTING DEFENDANTS’ MOTION FOR
 SUMMARY JUDGMENT [ECF NO. 12], AND CONFIRMING ARBITRATION AWARD

           The production of coal, including removal of
           over-burden and coal waste, preparation,
           processing   and    cleaning   of   coal   and
           transportation of coal (except by waterway or
           rail not owned by Employer), repair and
           maintenance work normally performed at the
           mine site or at a central shop of the Employer
           and maintenance of gob piles and mine roads,
           and work of the type customarily related to
           all of the above shall be performed by
           classified Employees of the Employer covered
           by and in accordance with the terms of this
           Agreement.    Contracting,     subcontracting,
           leasing and subleasing, and construction work,
           as defined herein, will be conducted in
           accordance with the provisions of this
           Article.

           Nothing in this section will be construed to
           diminish the jurisdiction, express or implied,
           of the United Mine Workers.

ECF No. 11-1 at 10–11.

     The   NBCWA   discusses   the       precedential   effect   of   prior

arbitration decisions:

           All decisions of the Arbitration Review Board
           rendered prior to the expiration of the
           National Bituminous Coal Wage Agreement of
           1978 shall continue to have precedential
           effect under this Agreement to the extent that
           the basis for such decisions have not been
           modified by subsequent changes in this
           agreement.

ECF No. 11-2 at 60. Finally, it covers the settlement of disputes:

           Settlements reached at any step of the
           grievance procedure shall be final and binding
           on both parties and shall not be subject to
           further proceedings under this Article except
           by mutual agreement. Settlements reached at

                                     3
MCCC V. UMWA                                              1:18-CV-171

   MEMORANDUM OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR
 SUMMARY JUDGMENT [ECF NO. 14], GRANTING DEFENDANTS’ MOTION FOR
 SUMMARY JUDGMENT [ECF NO. 12], AND CONFIRMING ARBITRATION AWARD

           steps 2 and 3 shall be in writing and signed
           by appropriate representatives of the Union
           and the Employer.

           . . .

           The United Mine Workers of America and the
           Employers agree and affirm that, except as
           provided herein, they will maintain the
           integrity of this contract and that all
           disputes and claims which are not settled by
           agreement shall be settled by the machinery
           provided in the “Settlement of Disputes”
           Article of this Agreement . . . , it being the
           purpose of this provision to provide for the
           settlement of all such disputes and claims
           through the machinery in this contract and by
           collective   bargaining   agreement    without
           recourse to the courts.

Id. at 59, 62.

B.   The Dispute

     The   dispute   leading   to   this   litigation   involves   work

performed at the Monongalia County Mine on February 12, 15, 16,

and 17, 2018. ECF No. 1 at ¶ 8. Plaintiff hired contractors to

remove and rebuild the #75 clean coal shaker screen (“75 Screen”)

at the mine. Id. On February 9, 2018, the Union filed three

grievances (the “Grievances”) on behalf of three (3) of its members

(the “Grievants”), alleging that Plaintiff violated the NBCWA by

hiring a contractor to perform classified work. Id. The Grievances

requested “compensat[ion] for all lost wages and benefits and

for . . . [the] practice to cease and desist and to be made whole


                                    4
MCCC V. UMWA                                                       1:18-CV-171

   MEMORANDUM OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR
 SUMMARY JUDGMENT [ECF NO. 14], GRANTING DEFENDANTS’ MOTION FOR
 SUMMARY JUDGMENT [ECF NO. 12], AND CONFIRMING ARBITRATION AWARD

in all ways” (ECF No. 11-4 at 16); “8 hrs time and one half each

and for this practice . . . to cease and desist and be made whole

in all ways” (Id. at 18); and “8 hrs of pay and be made whole in

all ways and this practice to cease and desist” (Id. at 20).

C.   The Arbitration Award

     On May 17, 2018, the parties presented evidence at a hearing

in front of Arbitrator Matthew M. Franckiewicz (the “Arbitrator”).

ECF No. 1 at ¶ 9. The Arbitrator issued a Decision and Award (the

“Award”) on June 1, 2018, in which he sustained the Grievance. Id.

¶ 10. The Award includes the following sections: Background, Issue,

Position of the Union, Position of the Employer, Analysis and

Conclusions, and Award. ECF No. 11-4 at 5–11. The Arbitrator

ultimately found that Plaintiff violated the NBCWA because the

work on the 75 Screen was repair and maintenance work normally

performed at the mine.

     The     central   question    in       front   of   the    Arbitrator,    in

determining whether there was a violation, was whether the work at

issue was repair and maintenance work normally performed at the

mine.   He     first   described        the    75    Screen’s     purpose     and

characteristics. The 75 Screen “transports and sorts coal by size.”

Id. at 5. It is a large apparatus with multiple components. Id.




                                        5
MCCC V. UMWA                                                       1:18-CV-171

   MEMORANDUM OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR
 SUMMARY JUDGMENT [ECF NO. 14], GRANTING DEFENDANTS’ MOTION FOR
 SUMMARY JUDGMENT [ECF NO. 12], AND CONFIRMING ARBITRATION AWARD

These   different   parts   “wear   out     at    different   rates”    and   are

replaced as needed. Id.

     The      Arbitrator     discussed           the    parties’       different

characterization of the work at issue. Plaintiff “characterize[d]

the work as ‘the complete removal and rebuild of the 75 Screen,’”

while Defendants characterized the work as repair and maintenance

of numerous individual parts. Id. at 6, 8. The Arbitrator cited

testimony suggesting that a complete rebuild takes place every 7

or 8 years. Id.

     The Arbitrator disagreed with Plaintiff’s characterization of

the work as a “complete rebuild.” Id. at 8. He found it more

appropriate    to   categorize   the       work    as   “performing    repairs,

although extensive repairs,” because many original components were

reused. Id. The Arbitrator wrote that “photographic evidence and

testimony indicate that not all the components were replaced.” Id.

at 6. He wrote that “[a]ll the work was performed on an existing

system, which . . . was being restored to proper working order or

being kept in good working order, as distinguished from being

replaced by something better.” Id. at 8. He noted that even though

the project was extensive, this did not change the categorization

of the work. Id. at 8–9. The Arbitrator then distinguished this

case from cases cited by Plaintiff about “rebuilding.” Id. at 9.


                                       6
MCCC V. UMWA                                                           1:18-CV-171

   MEMORANDUM OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR
 SUMMARY JUDGMENT [ECF NO. 14], GRANTING DEFENDANTS’ MOTION FOR
 SUMMARY JUDGMENT [ECF NO. 12], AND CONFIRMING ARBITRATION AWARD

      Based on the evidence presented at the hearing, the Arbitrator

found that bargaining unit employees normally and customarily

performed       the    repairs.   Id.    This   finding    was      based   on   Union

witnesses’ testimony:

            Union witnesses testified that they had
            repaired or replaced every component of this
            or other screens, and that at one time or
            another they had done everything that the
            contractor’s employees did in February 2018.
            Union witness Rocky Barr, who is not a
            Grievant, testified that he has been involved
            in complete rebuilds of screens “down to a
            hole in the ground” 6 or 7 times, and that at
            one time or another he has changed “every bolt
            and nut” on the Screen.

Id. at 6. Plaintiff did not argue at the hearing that the work was

construction work. Id. at 10. Plaintiff provided invoices showing

that contractors had performed this work in the past, but each

date provided was on a weekend. Id. The Arbitrator found that none

of the limited exceptions under repair and maintenance applied.

Id.

      As   to    the    Grievants’      availability      to   do    the    work,   the

Arbitrator found that all three Grievants worked eight hours on

February 12, 15, and 16, but they did not work on February 17. Id.

Superintendent Roland Smith testified that the work was performed

during a time when the longwall was being moved and classified

employees were rebuilding a washer. Id. at 6. The Arbitrator wrote,


                                          7
MCCC V. UMWA                                                               1:18-CV-171

   MEMORANDUM OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR
 SUMMARY JUDGMENT [ECF NO. 14], GRANTING DEFENDANTS’ MOTION FOR
 SUMMARY JUDGMENT [ECF NO. 12], AND CONFIRMING ARBITRATION AWARD

“Notices were posted that overtime was available, and the Grievants

could have worked on February 17 if they had volunteered to do so.

The Grievants who testified were not requested to come in early or

work over on any of the dates involved, and to the best of their

knowledge none of the Grievants was mandated to work overtime on

any of these dates.” Id.

     The Arbitrator sustained the Grievance and ordered Plaintiff

to “cease and desist from contracting out repair work on the 75

Screen.” Id. at 11. The Arbitrator wrote that “[t]he easiest, but

perhaps not the fairest, method for allocating damages would be to

award a pro rata share to each of the Grievants.” Id. However, he

noted,   this     would     fail     to      take     into     account      individual

considerations    as   to     who    would     have   been     working      or   whether

individuals were available. Id. Therefore, he opted to “assign to

the Parties in the first instance the task of distributing the

damages to the Grievants, while retaining jurisdiction against the

possibility     that   they    may    be   unable     to     agree    on    a    specific

calculation.” Id.

D.   Parties’ Contentions

     Plaintiff     argues     that    the      Union’s       work    jurisdiction     is

limited to work that is normally performed at the mine, that

monetary awards are to be issued only to remedy a proven loss, and


                                           8
MCCC V. UMWA                                                  1:18-CV-171

   MEMORANDUM OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR
 SUMMARY JUDGMENT [ECF NO. 14], GRANTING DEFENDANTS’ MOTION FOR
 SUMMARY JUDGMENT [ECF NO. 12], AND CONFIRMING ARBITRATION AWARD

that the Arbitrator issued an award that comports with his own

sense of fairness and equity. Plaintiff argues that the Arbitrator

improperly   classified   the   work   because     it   was   not   normally

performed by classified employees. Defendants argue that the Award

is entitled to deference, that it draw its essence from the

collective   bargaining   agreement,   that   the    Arbitrator     properly

determined that Plaintiff violated the agreement, and that the

Award contains no grounds for overturning it.

                       III. STANDARD OF REVIEW

       Summary judgment is appropriate if “there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). The movant

“bears the initial responsibility of informing the district court

of the basis for its motion, and identifying those portions of

‘the   pleadings,   depositions,   answers    to    interrogatories,    and

admissions on file, together with the affidavits, if any,’ which

it believes demonstrate the absence of a genuine issue of material

fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The

nonmoving party must “make a sufficient showing on an essential

element of its case with respect to which it has the burden of

proof.” Id. at 317–18. Summary judgment is proper “[w]here the

record taken as a whole could not lead a rational trier of fact to


                                   9
MCCC V. UMWA                                                        1:18-CV-171

      MEMORANDUM OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR
    SUMMARY JUDGMENT [ECF NO. 14], GRANTING DEFENDANTS’ MOTION FOR
    SUMMARY JUDGMENT [ECF NO. 12], AND CONFIRMING ARBITRATION AWARD

find for the non-moving party, there [being] no ‘genuine issue for

trial.’” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986).

                              IV.    GOVERNING LAW

        This Court may review labor arbitrators’ decisions under

Section 301 of the Labor Management Relations Act of 1947, 29

U.S.C. § 185, but this power of review is “extremely limited.”

Cannelton Indus., Inc. v. Dist. 17, UMWA, 951 F.2d 591, 593 (4th

Cir.    1991).   This    is   because    “[t]he    parties    to    a   collective

bargaining       agreement          bargained      for      the     arbitrator’s

interpretation, and ‘so far as the arbitrator’s decision concerns

construction     of     the   contract,      the   courts    have   no    business

overruling him because their interpretation . . . is different

from his.’” Island Creek Coal Co. v. Dist. 28, UMWA, 29 F.3d 126,

129 (4th Cir. 1994) (citing United Steelworkers of America v.

Enterprise Wheel & Car Corp., 363 U.S. 593, 599 (1960)). The

Supreme Court of the United States, in the “Steelworkers Trilogy,” 1

has “emphasized that federal courts should refuse to review the

merits of an arbitration award under a collective bargaining


1 The Steelworkers Trilogy includes the following cases: United
Steelworkers of America v. Enterprise Wheel & Car Corp., 363 U.S.
593 (1960); United Steelworkers of America v. Warrior & Gulf
Navigation Co., 363 U.S. 574 (1960); and United Steelworkers of
America v. American Mfg. Co., 363 U.S. 564 (1960).
                                        10
MCCC V. UMWA                                                        1:18-CV-171

   MEMORANDUM OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR
 SUMMARY JUDGMENT [ECF NO. 14], GRANTING DEFENDANTS’ MOTION FOR
 SUMMARY JUDGMENT [ECF NO. 12], AND CONFIRMING ARBITRATION AWARD

agreement.” Mutual Mining, Inc. v. Dist. 17, UMWA, 47 F.3d 1165,

at *2 (4th Cir. 1995) (unpublished). Both an arbitrator’s findings

of fact and interpretation of the law are accorded great deference.

Upshur Coals Corp. v. UMWA, Dist. 31, 933 F.2d 225, 229 (4th Cir.

1991).     In    addition,    “[t]he    selection   of   remedies     is   almost

exclusively within the arbitrator’s domain.” Cannelton, 951 F.2d

at 593–54 (citing United Paperworkers Int’l Union v. Misco, 484

U.S. 29 (1987)).

     Still, there are some limitations on arbitration awards. The

award “must draw its essence from the contract and cannot simply

reflect    the    arbitrator’s    own    notions    of   industrial    justice.”

Misco, 484 U.S. at 38. In addition, an arbitrator may not “impose

a punitive award or punitive damages” unless a provision in the

collective bargaining agreement provides for them. Island Creek,

29 F.3d at 129 (citing Cannelton, 951 F.2d at 594). Notably, under

Fourth Circuit precedent, compensation for a loss of union work

can be permissible. See Cannelton, 951 F.2d at 594 (writing that

if   the    arbitrator       “ordered    monetary    damages   to     compensate

employees for work they were entitled to perform under the NBCWA,

the award might reasonably be construed as compensatory damages

for a cognizable loss of union work”). In deciding whether an award

is punitive or whether it draws its essence from the agreement,


                                         11
MCCC V. UMWA                                                              1:18-CV-171

   MEMORANDUM OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR
 SUMMARY JUDGMENT [ECF NO. 14], GRANTING DEFENDANTS’ MOTION FOR
 SUMMARY JUDGMENT [ECF NO. 12], AND CONFIRMING ARBITRATION AWARD

courts should be mindful that arbitrators “need not give their

reasons    for   an   award,”    but     courts     may     rely    on    arbitrators’

reasoning to determine whether the arbitrator has applied “his own

brand of industrial justice . . . .” Cannelton, 951 F.2d at 594.

      In reviewing arbitration awards, courts “must be concerned

not   to   broaden    the    scope    of    judicial       review    of    arbitration

decisions nor to lengthen a process that is intended to resolve

labor disputes quickly.” Id. at 595; see also Upshur Coals Corp.,

933 F.2d at 231 (writing that “[l]abor arbitration serves the

important    goal     of    providing      swift   resolution        to    contractual

disputes”). “As long as the arbitrator is even arguably construing

or applying the contract and acting within the scope of his

authority, the court cannot overturn his decision simply because

it disagrees with his factual findings, contract interpretations,

or choice of remedies.” Misco, 484 U.S. at 30.

      As   the   Fourth     Circuit     has     written,    “Above       all,   we   must

determine only whether the arbitrator did his job — not whether he

did it well, correctly, or reasonably, but simply whether he did

it.” Mountaineer Gas Co. v. Oil, Chem. & Atomic Workers Int’l

Union, 76 F.3d 606, 608 (4th Cir. 1996). In this determination,

the Court considers “(1) the arbitrator’s role as defined by the

CBA; (2) whether the award ignored the plain language of the CBA;


                                           12
MCCC V. UMWA                                                        1:18-CV-171

   MEMORANDUM OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR
 SUMMARY JUDGMENT [ECF NO. 14], GRANTING DEFENDANTS’ MOTION FOR
 SUMMARY JUDGMENT [ECF NO. 12], AND CONFIRMING ARBITRATION AWARD

and (3) whether the arbitrator’s discretion in formulating the

award comported with the essence of the CBA’s proscribed limits.”

Id.   Furthermore,    “the   arbitrator       must   take   into    account      any

existing common law of the particular plant or industry, for it is

an integral part of the contract.” Norfolk Shipbuilding & Drydock

Corp. v. Local No. 684, 671 F.2d 797, 799–800 (4th Cir. 1982). The

common law, as described above, does not allow the arbitrator to

impose   punitive    damages   unless       they   are   provided    for   in    the

agreement. See Cannelton, 951 F.2d at 594.

                               V.   DISCUSSION

      Recognizing    the   extremely    limited      role   of     the   Court    in

deciding arbitration disputes, the Court finds that the Award draws

its essence from the agreement. At a minimum, the Arbitrator

“arguably” applied the contract and acted within the scope of his

authority. The Arbitrator separately considered the two issues of

(1) the classification of the work at issue and (2) whether the

work was normally performed at the mine. He then issued an award

intended to be compensatory that left damages to the parties to

calculate.

      As Defendants write in their Motion, the Arbitrator “was aware

of the importance of determining the nature of the work performed

on the 75 Screen.” ECF No. 13 at 17. The NBCWA provides that “[t]he


                                       13
MCCC V. UMWA                                                      1:18-CV-171

   MEMORANDUM OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR
 SUMMARY JUDGMENT [ECF NO. 14], GRANTING DEFENDANTS’ MOTION FOR
 SUMMARY JUDGMENT [ECF NO. 12], AND CONFIRMING ARBITRATION AWARD

production of coal, including . . . repair and maintenance work

normally performed at the mine site . . . shall be performed by

classified Employees of the Employer      covered by and in accordance

with the terms of this Agreement.” ECF No. 11-1 at 10–11. In

analyzing whether the work at issue falls within this provision,

the   Arbitrator   discussed   the   functions    of   the   75    Screen   and

analyzed both parties’ characterizations of the work performed. He

took testimony on how often work is done on the 75 Screen, what

type of work is done, how often certain parts are replaced, and

who performs the work.

      After    considering   the   arguments     and   the   evidence,      the

Arbitrator found that it was more appropriate to categorize the

work as “performing repairs, although extensive repairs,” because

many original components were reused. ECF No. 11-4 at 8. The

Arbitrator then found, based on evidence presented, “that the

repairs performed by the contractor were and are normally and

customarily performed by bargaining unit employees.” Id. at 9. He

did so based on careful analysis of the contract and the evidence

presented at the hearing.

      Further, there are no grounds to overturn the Arbitrator’s

monetary award. The Arbitrator left the issue of damages up to the

Parties to distribute, while retaining jurisdiction in case the


                                     14
MCCC V. UMWA                                                      1:18-CV-171

   MEMORANDUM OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR
 SUMMARY JUDGMENT [ECF NO. 14], GRANTING DEFENDANTS’ MOTION FOR
 SUMMARY JUDGMENT [ECF NO. 12], AND CONFIRMING ARBITRATION AWARD

parties cannot agree. The monetary award is clearly aimed to

compensate because it left the issue of damages to the parties to

decide. Further, as Defendants have noted, it “granted only the

amount of time directly related to the amount of work performed by

contractors.” ECF No. 17 at 13. Because the NBCWA is silent as to

an appropriate remedy, it is within the Arbitrator’s discretion to

select one, and the Court finds that this Award draws its essence

from the NBCWA.

     The Arbitrator issued a thorough and thoughtful award. He

analyzed     contractual   language    and     applied   and   distinguished

precedent. The Arbitrator did his job, and the Court will refrain

from discerning whether he did it correctly or whether the Court

would have done it differently. Plaintiff has not made a sufficient

showing that the Court should take the drastic step to overturn

this arbitration award.

                             VI.   CONCLUSION

     For   the   reasons   discussed       above,   Plaintiff’s    Motion   for

Summary Judgment is DENIED [ECF No. 14], and Defendants’ Motion

for Summary Judgment is GRANTED [ECF No. 12]. The arbitration award

is CONFIRMED. It is further ORDERED that this action be and hereby

is DISMISSED WITH PREJUDICE and STRICKEN from the active docket of

the Court.


                                      15
MCCC V. UMWA                                            1:18-CV-171

   MEMORANDUM OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR
 SUMMARY JUDGMENT [ECF NO. 14], GRANTING DEFENDANTS’ MOTION FOR
 SUMMARY JUDGMENT [ECF NO. 12], AND CONFIRMING ARBITRATION AWARD

     It is so ORDERED.

     The Clerk is directed to transmit copies of this memorandum

opinion and order to counsel of record.

     DATED: September 25, 2019


                                      ___________________________
                                      THOMAS S. KLEEH
                                      UNITED STATES DISTRICT JUDGE




                                 16
